Case 2:17-cv-04261-KM-JBC Document 178 Filed 06/08/20 Page 1 of 1 PageID: 7365
                                                                              Camille V. Otero
                                                                              Director

                                                                              Gibbons P.C.
                                                                              One Gateway Center
                                                                              Newark, NJ 07102-5310
                                                                              Direct: 973-596-4509 Fax: 973-639-8321
                                                                              cotero@gibbonslaw.com




                                                  June 8, 2020
VIA ECF

 Hon. James B. Clark, U.S.M.J.
 United States District Court
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101

           Re:        DVL, Inc. and DVL Kearny Holdings, LLC v. Congoleum Corporation and
                      Bath Iron Works Corporation; U.S. District Court, District of New Jersey,
                      Civil Action No. 2:17-cv-04261
Dear Judge Clark:

        This firm represents Congoleum Corporation (“Congoleum”) in the above-referenced
matter. We write jointly with plaintiffs DVL, Inc. and DVL Kearny Holdings, LLC, and defendant
Bath Iron Works Corporation.

         A telephonic status conference with Your Honor is presently scheduled for tomorrow June
9, 2020 at 11:00 a.m. The parties believe that no conference is necessary at this time and request
that it be rescheduled. Rebuttal experts reports are being served today (June 8), as the deadline in
the operative Scheduling Order (ECF 172) was April 24, 2020, which was extended by Standing
Order 2020-09. The deadline for the completion of expert discovery was June 26, 2020, and the
parties jointly request that the Court extend this deadline to Wednesday September 16, 2020, as
the parties may need to complete approximately a dozen depositions over the summer. We believe
this is the only deadline that needs to be set at this time, and the parties have no other matters
requiring Your Honor’s attention at this time. Of course, if Your Honor wishes to speak to the
parties about the matter, we will be happy to continue with the conference tomorrow, as scheduled.

           Thank you for your continuing attention to this matter.

                                                           Respectfully submitted,



                                                           Camille V. Otero
                                                           Director
cc:        Counsel of Record




Newark New York Trenton Philadelphia Wilmington                                   gibbonslaw.com


                                                                                       2835719.1 015278-95487
